Exhibit 10.45 to 2009 10-K

TIME-BASED RESTRICTED STOCK UNIT AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

1998 LONG TERM INCENTIVE PLAN, AS AMENDED

Pursuant to the provisions of the Convergys Corporation 1998 Long Term Incentive
Plan, as amended (the “Plan”), the Compensation and Benefits Committee of the
Board of Directors of Convergys Corporation (the “Compensation Committee”) has
granted you a time-based restricted stock unit award, on and subject to the
terms of the Plan and your agreement to the following terms, conditions and
restrictions.

1. Delivery of Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, Convergys Corporation (the “Company”)
shall deliver to you the number of common shares, without par value, of
Convergys Corporation (the “Shares”) indicated on your Notice of Time-Based
Restricted Stock Unit Award form (“Notice of Award”) 30 days following the Vest
Date indicated on your Notice of Award.

2. Forfeiture of Award.

 

  a. Your right to receive Shares that are the subject of this award shall be
forfeited automatically and without further notice if you cease to be an
employee of the Company and its affiliates prior to the Vest Date for any reason
other than death, disability, or involuntary termination without cause. For
purposes of this Agreement:

 

  (i) “disability” has the same meaning as in the Company’s long-term disability
plan; and

 

  (ii) “cause” means a determination by the Company that you have been involved
in fraud, misappropriation, embezzlement, commission of a crime or an act of
moral turpitude, or have violated the Code of Business Conduct, recklessly or
willfully injured an employee, company property, business, or reputation, or
have acted recklessly in the performance of your duties.

 

  b.

If the Company determines that you engaged in any Detrimental Activity during
your employment with Convergys Corporation or during the two-year period
following the termination of such employment for any reason, (i) to the extent
all or some of the Shares subject to this award have not yet been delivered,
your right to receive such Shares shall be forfeited and (ii) to the extent that
Shares have been delivered to you pursuant to this award, the Company, in its
sole discretion, may require you to pay back to it an amount equal to the income
recognized for federal income tax purposes, as reflected on form W-2, by reason
of the issuance of such Shares to you, provided that such Shares were delivered
within the six-month period immediately preceding the termination of your
employment or following your termination. For purposes of this Section 2b,
“Detrimental Activity” shall include: (1) disclosing proprietary, confidential
or trade secret information; (2) becoming involved in any business activity in
competition with Convergys Corporation in the geographical area where Convergys
Corporation is engaged in such business activity; (3) interfering with Convergys
Corporation’s relationships

 

2009 Award   Page 1 of 4



--------------------------------------------------------------------------------

 

with any person or entity or attempting to divert or change any such
relationship to the detriment of Convergys Corporation or the benefit of any
other person or entity; (4) failing to disclose and assign to Convergys
Corporation any ideas, inventions, discoveries and other developments conceived
by you during your employment, whether or not during working hours, which are
within the scope of or related to Convergys Corporation’s existing or planned
business activities; (5) disparaging or acting in any manner which may damage
the business of Convergys Corporation or which would adversely affect the
goodwill, reputation or business relationships of Convergys Corporation;
(6) inducing any employee of Convergys Corporation to terminate his or her
employment relationship with Convergys Corporation; or (7) taking or retaining
without authorization any property of Convergys Corporation. Convergys
Corporation shall be entitled to set-off against any payment called for under
this paragraph any amount otherwise owed to you by the Company. Nothing in this
Section is intended to super cede or otherwise affect any Non-Disclosure and
Non-Competition agreement or other employment-related agreement between you and
Convergys Corporation. References to Convergys Corporation in this paragraph
shall include all direct and indirect subsidiaries of Convergys Corporation.

3. Death, Disability, and Involuntary Termination Without Cause. If you cease to
be an employee of the Company and its affiliates due to (I) death, (II)
disability, or (III) involuntary termination without cause (except as may be
otherwise provided under the terms of an employment agreement), then the number
of Shares that are covered by this award shall be automatically reduced to a
number of Shares (the “Adjusted Shares”) that bears the same ratio to the total
number of Shares covered by the award as the number of full calendar months from
the first day of the calendar year in which the award was granted through the
date of termination of employment bears to 36. The remaining Shares shall be
forfeited automatically and without further notice as of the date of your
termination of employment. The number of Adjusted Shares covered by this award
will be delivered 30 days following your termination.

4. Rights as a Shareholder. You shall not have any rights as a shareholder of
the Company with respect to any Shares that may be deliverable hereunder unless
and until such Shares have been delivered to you.

5. Transferability. Your right to receive the Shares shall not be transferable
nor assignable by you other than by will or by the laws of descent and
distribution.

6. Tax Withholding. In connection with the delivery of Shares to you, the
Company will withhold or cause to be withheld from your salary payments or other
sources such amounts of tax at such times as may be required by law to be
withheld with respect to the Shares, provided that if your salary or such other
sources are not sufficient for such purpose, you shall remit to the Company, on
request, the amount required for such withholding taxes. In the alternative, you
may elect, in accordance with applicable rules and procedures, to surrender your
right to receive the number of Shares necessary to cover the required tax
withholding obligation.

 

2009 Award   Page 2 of 4



--------------------------------------------------------------------------------

7. No Employment Contract. Nothing contained in this Agreement shall confer upon
you any right with respect to continuance of employment by the Company or any
subsidiary, nor limit or affect in any manner the right of the Company or any
subsidiary to terminate your employment or adjust your compensation.

8. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Shares shall not be
delivered if the delivery thereof would result in a violation of any such law.
This award is designed to be exempt from the provisions of Section 409A of the
Code as a short term deferral. This award shall be construed, administered, and
governed in a manner that effects such intent, provided that the Company does
not represent or guarantee that any particular federal or state income, estate,
payroll, or other tax consequences will occur because of this award and the
compensation provided hereunder. In the event that any other agreement serves to
modify this award in a manner that causes the award to not be exempt from
Section 409A as a short term deferral, any issuance of Stock to a “specified
employee” within the meaning of Treas. Reg. 1.409A-1(i) (or any successor
thereto) on account of termination of employment shall be made six months after
the date of termination, and termination of employment shall not be considered
to occur until there is a termination of employment within the meaning of
Treasury Regulation Section 1.409(h)(1)(ii), where the Employee’s services
permanently decrease to less than 50% of the average level of services performed
over the preceding 36 month period.

9. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect your rights under this
Agreement without your consent. Notwithstanding the forgoing, to the extent
necessary to preserve the Company’s federal tax deduction that would otherwise
be denied due to Section 162(m) of the Internal Revenue Code (applicable only to
certain top senior executives), the Company may elect (without your consent) to
delay delivery of your award shares until 30 days following your termination of
employment. If the Company so elects to delay payment, all other deferred
compensation payments for the year that would be nondeductible under 162(m) will
also be delayed to avoid negative tax consequences to you.

10. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

11. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of this award.

12. Successors and Assigns. Without limiting Section 5 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

 

2009 Award   Page 3 of 4



--------------------------------------------------------------------------------

13. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

 

2009 Award   Page 4 of 4